

116 S40 IS: Bureau of Reclamation Transparency Act
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 40IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Barrasso (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to submit to Congress a report on the efforts of the
			 Bureau of Reclamation to manage its infrastructure assets. 
	
 1.Short titleThis Act may be cited as the Bureau of Reclamation Transparency Act. 2.DefinitionsIn this Act:
			(1)Asset
 (A)In generalThe term asset means any of the following assets that are used to achieve the mission of the Bureau of Reclamation to manage, develop, and protect water and related resources in an environmentally and economically sound manner in the interest of the people of the United States:
 (i)Capitalized facilities, buildings, structures, project features, power production equipment, recreation facilities, or quarters.
 (ii)Capitalized and noncapitalized heavy equipment and other installed equipment. (B)InclusionsThe term asset includes assets described in subparagraph (A) that are considered to be mission critical.
 (2)Asset Management ReportThe term Asset Management Report means— (A)the annual plan prepared by the Bureau of Reclamation known as the Asset Management Plan; and
 (B)any publicly available information relating to the plan described in subparagraph (A) that summarizes the efforts of the Bureau of Reclamation to evaluate and manage infrastructure assets of the Bureau of Reclamation.
 (3)Major repair and rehabilitation needThe term major repair and rehabilitation need means major nonrecurring maintenance at a Reclamation facility, including maintenance related to the safety of dams, extraordinary maintenance of dams, deferred major maintenance activities, and all other significant repairs and extraordinary maintenance.
 (4)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau of Reclamation at a Reclamation project.
 (5)Reclamation projectThe term Reclamation project means a project that is owned by the Bureau of Reclamation, including all reserved works and transferred works owned by the Bureau of Reclamation.
 (6)Reserved worksThe term reserved works means buildings, structures, facilities, or equipment that are owned by the Bureau of Reclamation for which operations and maintenance are performed by employees of the Bureau of Reclamation or through a contract entered into by the Bureau of Reclamation, regardless of the source of funding for the operations and maintenance.
 (7)SecretaryThe term Secretary means the Secretary of the Interior. (8)Transferred worksThe term transferred works means a Reclamation facility at which operations and maintenance of the facility is carried out by a non-Federal entity under the provisions of a formal operations and maintenance transfer contract or other legal agreement with the Bureau of Reclamation.
			3.Asset management report enhancements for reserved works
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress an Asset Management Report that—
 (1)describes the efforts of the Bureau of Reclamation— (A)to maintain in a reliable manner all reserved works at Reclamation facilities; and
 (B)to standardize and streamline data reporting and processes across regions and areas for the purpose of maintaining reserved works at Reclamation facilities; and
 (2)expands on the information otherwise provided in an Asset Management Report, in accordance with subsection (b).
				(b)Infrastructure Maintenance Needs Assessment
 (1)In generalThe Asset Management Report submitted under subsection (a) shall include— (A)a detailed assessment of major repair and rehabilitation needs for all reserved works at all Reclamation projects; and
 (B)to the extent practicable, an itemized list of major repair and rehabilitation needs of individual Reclamation facilities at each Reclamation project.
 (2)InclusionsTo the extent practicable, the itemized list of major repair and rehabilitation needs under paragraph (1)(B) shall include—
 (A)a budget level cost estimate of the appropriations needed to complete each item; and (B)an assignment of a categorical rating for each item, consistent with paragraph (3).
					(3)Rating requirements
 (A)In generalThe system for assigning ratings under paragraph (2)(B) shall be— (i)consistent with existing uniform categorization systems to inform the annual budget process and agency requirements; and
 (ii)subject to the guidance and instructions issued under subparagraph (B). (B)GuidanceAs soon as practicable after the date of enactment of this Act, the Secretary shall issue guidance that describes the applicability of the rating system applicable under paragraph (2)(B) to Reclamation facilities.
 (4)Public availabilityExcept as provided in paragraph (5), the Secretary shall make publicly available, including on the Internet, the Asset Management Report required under subsection (a).
 (5)ConfidentialityThe Secretary may exclude from the public version of the Asset Management Report made available under paragraph (4) any information that the Secretary identifies as sensitive or classified, but shall make available to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a version of the report containing the sensitive or classified information.
 (c)UpdatesNot later than 2 years after the date on which the Asset Management Report is submitted under subsection (a) and biennially thereafter, the Secretary shall update the Asset Management Report, subject to the requirements of section 4(b)(2).
 (d)ConsultationTo the extent that such consultation would assist the Secretary in preparing the Asset Management Report under subsection (a) and updates to the Asset Management Report under subsection (c), the Secretary shall consult with—
 (1)the Secretary of the Army (acting through the Chief of Engineers); and (2)water and power contractors.
				4.Asset management report enhancements for transferred works
 (a)In generalThe Secretary shall coordinate with the non-Federal entities responsible for the operation and maintenance of transferred works in developing reporting requirements for Asset Management Reports with respect to major repair and rehabilitation needs for transferred works that are similar to the reporting requirements described in section 3(b).
			(b)Guidance
 (1)In generalAfter considering input from water and power contractors of the Bureau of Reclamation, the Secretary shall develop and implement a rating system for transferred works that incorporates, to the maximum extent practicable, the rating system for major repair and rehabilitation needs for reserved works developed under section 3(b)(3).
 (2)UpdatesThe ratings system developed under paragraph (1) shall be included in the updated Asset Management Reports under section 3(c).